Citation Nr: 1637297	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to an effective date earlier than July 20, 2007, for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO recharacterized the Veteran's noncompensably rated hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In June 2011, the Board denied the claim for an effective date earlier than July 20, 2007, for the characterization of the Veteran's service-connected disability as Meniere's syndrome and award of a 30 percent rating.  At the same time, the Board remanded the claim for a rating in excess of 30 percent for Meniere's syndrome to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In July 2012, the Board again remanded the claim for a rating in excess of 30 percent for Meniere's syndrome, for further development.  

As regards the claim for an earlier effective date for the characterization of disability as Meniere's syndrome and award of a 30 percent rating, the Veteran appealed the June 2011 denial of that issue.  In March 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2011 denial and remanded the claim to the Board for further proceedings consistent with the decision.  In March 2013, the Veteran submitted additional medical evidence regarding his Meniere's syndrome directly to the Board and specifically indicated that he did not waive RO consideration of the evidence but, instead, requested a remand for RO consideration of this evidence in the first instance.

In an April 2013 SSOC, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome, and returned that matter to the Board for further appellate consideration.

In October 2013, the Board requested an additional medical opinion in connection with the Veteran's pending claims from the Veterans Health Administration (VHA).  An opinion was provided in December 2013.

Then, in May 2014, the Board remanded the increased rating and earlier effective date claims to the agency of original jurisdiction (AOJ) for consideration of the newly submitted evidence, as well as further development.  After accomplishing further action, the AMC continued to deny the increased rating and earlier effective date claims (as reflected in a November 2014 SSOC) and returned the matters to the Board for further appellate consideration.

In February 2015, the Board again remanded the increased rating and earlier effective date claims for further development and consideration of whether the Veteran's disability was appropriately classified.  After accomplishing further action, the RO continued to deny the increased rating and earlier effective date claims (as reflected in a February 2016 SSOC) and returned the matters to the Board for further appellate consideration.

The contents of the Veteran's paper claims file has been converted to paperless, electronic records stored in files located in the Veterans Benefits Management System and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded again to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

By way of background, in a June 1999 rating decision, the Veteran was awarded service connection for bilateral hearing loss related to acoustic trauma in service, which disability was assigned a noncompensable rating, effective from June 26, 1997.  The Veteran disagreed with the assigned noncompensable evaluation and perfected an appeal of the issue to the Board.  In a June 2004 decision, the Board denied a compensable rating for the Veteran's hearing loss.

On July 30, 2007, the Veteran submitted a request to reopen his claim for "bilateral hearing loss with vertigo/vestibular condition/Meniere's disease, possibly claimed previously as ear pain."  The Veteran asserted that loud noises "cause pain and pressure in the ears as well as severe attacks of vertigo."  In March 2008, the RO continued a noncompensable disability rating for the Veteran's bilateral hearing loss disability and denied service connection for bilateral ear pain/pressure with vertigo/Meniere's disease on the basis that medical records did not establish a diagnosis of vertigo or Meniere's disease, or any other diagnosis associated with the Veteran's complaints of bilateral ear pain or pressure.  

In an April 2009 rating decision, the RO awarded service connection for Meniere's syndrome, which the RO stated had formerly been diagnosed as hearing loss, and assigned a 30 percent rating, effective July 20, 2007.  The RO's award was based on a November 2008 private medical record diagnosing the Veteran as having high pitched hearing loss resulting from exposure to loud noises during military service and "lower pitched loss . . . more likely related to Meniere's phenomenon" and a November 2008 VA treatment record containing a diagnosis of Meniere's.  The Veteran then appealed both the rating assigned for his Meniere's syndrome and the effective date of his award of service connection for such.  The Veteran argued that he was entitled to an earlier effective date because the symptoms he was suffering from, now diagnosed as Meniere's, had existed since he first filed for VA disability benefits in 1997.

In a June 2011 decision, the Board remanded for further development the claim for a rating in excess of 30 percent for Meniere's syndrome and denied an effective date prior to July 30, 2007, for the characterization of his disability as Meniere's syndrome and for an assignment of a 30% disability rating for his disorder.  In that decision, the Board concluded that VA had received the Veteran's initial claim for service connection for Meniere's syndrome on July 30, 2007, and that the record contained no statement or communication submitted by the Veteran prior to that date that could be construed as a claim for service connection for Meniere's syndrome.  The Veteran appealed the Board's denial of an earlier effective to the Court and in March 2013, the Court vacated the Board's June 2011 decision insofar as it had denied and effective date prior to July 20, 2007, for the characterization of the Veteran's bilateral hearing loss disability as Meniere's syndrome and the assignment of a 30 percent disability rating for that disorder.

Specifically, the Court found that the Board had erred by failing to discuss the statement made by a decision review officer (DRO) during the Veteran's July 2003 hearing that the Veteran's complaints of ear pain and balance problems indicated that he was "claiming a condition that's a little bit different," and that what he was describing was "something else" other than hearing loss.  It was also determined that the Board erred by failing to discuss the RO's finding in its October 2003 SOC that the Veteran had asserted that he should be compensated for dizziness and pain "similar to the way tinnitus is compensated even though it does not show up on a hearing chart or graph."  The Court pointed out that in that SOC, the RO determined specifically that the Veteran had "not been diagnosed with vertigo or Meniere's disease."  The Court found that this evidence "tend[ed] to show that the RO may, as early as 2003, have interpreted the [Veteran's] arguments as a claim for a disorder other than hearing loss."

The Court also discussed that Board's conclusion that even if a claim for Meniere's had been raised prior to July 2007, an earlier effective date would not be warranted because no medical report submitted prior to that date revealed a diagnosis of Meniere's.  The Court then pointed to several medical records post-dating the July 2007 effective date for recharacterization of the Veteran's disability as Meniere's wherein it was determined that the Veteran's symptomatology was not indicated to be Meniere's, but rather, was thought to be psychosomatic.  The Court then concluded that by assigning an effective date prior to the first definitive diagnosis of Meniere's, the RO had, in essence, found that the physicians and specialists who declined to diagnosis the Veteran with Meniere's syndrome had misinterpreted his condition.  The Court thus concluded that the Board's statement that it found no basis to question the medical judgment of the clinicians who had determined that the Veteran was not experiencing Meniere's syndrome prior to July 2007 to be clearly erroneous.

Following remand by the Court, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In that request, the Board outlined the relevant evidence, to include the Veteran's various complaints of ear pain, dizziness, and loss of balance recorded throughout the record.  The Board then requested that an opinion be provided as to approximate date of onset of the Veteran's Meniere's syndrome, to include whether it is at least as likely as not that the Veteran had Meniere's syndrome at the time he initially filed a claim for service connection for bilateral hearing loss in June 1997, whether the Veteran's hearing loss is at least as likely as not a manifestation of his Meniere's syndrome; and whether the Veteran's complaints of balance problems in 2003 at least as likely as not represented vertigo as a manifestation of his Meniere's syndrome.

In response, the VHA physician questioned whether the Veteran's previous diagnosis of Meniere's syndrome was accurate, pointing to several factors that would weight against a conclusion that the Veteran in fact has Meniere's syndrome.  The physician also opined that the Veteran's hearing loss was most likely due to age and prior noise exposure and very unlikely to be due to Meniere's syndrome.  He further opined that the Veteran's balance problems are most likely not due to Meniere's, as such are not typical of Meniere's attacks.  

Following review of the VHA physician's opinion, the Board remanded the effective date and increased rating claims for additional development, to include arranging for the Veteran to undergo VA examination to obtain information as to the current nature and severity of his disability.  The Board also directed the AOJ to consider whether any separate ratings for manifestations of Meniere's syndrome were warranted under 38 C.F.R. § 4.88a, Diagnostic Code 6205, and whether the Veteran's disability should be evaluated under 38 C.F.R. § 4.88a, Diagnostic Code 6204, pertaining to peripheral vestibular disorders.  

In September 2014, the Veteran was afforded an Ear, Nose, and Throat examination.  The examiner noted the Veteran's complaints of episodic dizziness, right ear pain, nausea, and sweating, which were not accompanied by a fluctuation in his hearing acuity.  After examining the Veteran and reviewing the record, the VA examiner opined that the Veteran has a central vestibular deficit, which is inconsistent with Meniere's syndrome but, nevertheless, affects his functioning during his episodes.  

In February 2015, the Board again remanded the effective date and increased rating matters for additional development and readjudication.  Specifically, the Board determined that because the 2014 VA examiner had attributed the Veteran's symptoms, including dizziness and ear pain, to a central vestibular deficit, an additional medical opinion was needed that addresses whether the Veteran's previous complaints of dizziness and right ear pain were representative of central vestibular deficit, or any other peripheral vestibular disorder, at that time.  Additionally, the Board determined that given the conclusions of the VHA medical expert in December 2013 and the September 2014 VA examiner, and in light of the additional medical opinion that will obtained pursuant to this remand, it was imperative that the AOJ consider whether the Veteran's disability is more appropriately rated under Diagnostic Code 6204, for peripheral vestibular disorders.  

In December 2015, the VA examiner who had examined the Veteran in September 2014 provided an addendum to his previous opinion.  The examiner stated that he had again reviewed the Veteran's complete medical records and previous examinations and results of diagnostic testing.  The examiner then stated that results of testing preformed on December 18, 2013, were an accurate evaluation of the Veteran's vestibular and central nervous system function regarding his balance.  Specifically, the examiner noted that it was then concluded, based on scientific evidence and objective laboratory findings that there was no inner ear vestibular deficit and no significant vestibular asymmetry.  The examiner explained that such a finding ruled out a peripheral vestibular disorder, but the evidence of abnormal central vestibular function indicated that the Veteran's symptoms were of central etiology.  The examiner went on to state that results of objective testing were not consistent with the diagnosis of Meniere's disease and that the previous opinions diagnosing the Veteran as having Meniere's, which diagnoses were based on clinical impression only, should not be considered as conclusive.  The examiner stressed that accurate scientific evaluation did not support a diagnosis of Meniere's syndrome.  As regard the Veteran's complaints of dizziness in 2001 and 2003, the examiner opined that it is at least as likely as not that that symptom was a manifestation of the Veteran's central vestibular disorder.

In a February 2016 SSOC, the RO continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome, and an effective date earlier than July 20, 2007, for the characterization of the Veteran's disability as Meniere's syndrome and award of the 30 percent rating.  In denying an increased rating, the RO stated that Diagnostic Codes 6204 and 6205 were considered, but that an evaluation in excess of 30 percent was not warranted unless there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.   In denying an earlier effective date, the RO again noted that service connection for Meniere's syndrome (formerly diagnosed as bilateral hearing loss) was granted effective July 30, 2007, as that was the date of the Veteran's claim.  The matters were then returned that matter to the Board for further appellate consideration.

In the instant case, the Veteran's service-connected disability has been characterized by the RO as Meniere's syndrome and the disability is evaluated under Diagnostic Code 6205, which pertains specifically to the evaluation of Meniere's syndrome and provides for ratings of 30, 60, and 100 percent.  The Board finds, however, that the evidence of record, to include the 2013 VHA opinion and 2014 VA examination report and 2015 addendum opinion, raises a question as to the whether the RO has accurately characterized the Veteran's service-connected disability as Meniere's syndrome, as opposed to a central vestibular disorder, which would be evaluated under Diagnostic Code 6204, pertaining to peripheral vestibular disorder.  Although the highest schedular rating available under Diagnostic Code 6204 is a 30 percent rating and thus the Veteran would not be entitled to a rating in excess of 30 percent under that Diagnostic Code, the potential for an earlier effective date exists if the Veteran's service-connected disability is considered to be his central vestibular disorder, as the evidence tends to show that the RO may, as early as 2003, have interpreted the Veteran's arguments as a claim for a disorder other than hearing loss and because the evidence suggests manifestations of a cental vestibular disorder prior to July 2007.  Thus, the crux of both issues currently before the Board is whether the Veteran should be service connected for "Meniere's syndrome" as opposed to being service-connected for his diagnosed central vestibular disorder, as the evidence tends to suggest the Veteran does not have Meniere's syndrome but does suffer from a central vestibular disorder to which his long-standing complaints of at least dizziness has been attributed.  

Notably, the Board has twice instructed the RO to consider whether the Veteran's disability should be evaluated under Diagnostic Code 6024.  Although the recent SSOC indicates that a rating in excess of 30 percent would not be warranted under Diagnostic Code 6024, it does not appear that the RO fully understood the Board's instructions, as the RO did not undertake an analysis of whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome, the diagnosis of which is generally not supported by the evidence of record.  Accordingly, the Board finds that before it can adjudicate the merits of the Veteran's increased rating and earlier effective date claims, the matters must again be remanded for the AOJ to determine in the first instance the appropriate characterization of the Veteran's service-connected disability.  

While these matters are on remand, to ensure that the record is complete, the AOJ should obtain all VA treatment records dated since May 2015, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to particularly include with respect to private (non-VA) medical records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further VA examination, if deemed medically necessary) prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.   Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

As discussed above, the crux of both issues currently on appeal is whether the Veteran's service-connected "Meniere's syndrome" should in fact have been characterized as a central vestibular disorder, as the evidence tends to suggest the Veteran does not have Meniere's syndrome but does suffer from a central vestibular disorder to which his long-standing complaints of at least dizziness has been attributed.  

Thus, as part of adjudication of the claims on appeal, review the medical evidence outlined above and specifically consider and discuss whether the Veteran's service-connected disability should be reclassified as central vestibular disorder and evaluated under Diagnostic Code 6204, as opposed to Meniere's syndrome, the diagnosis of which is generally not supported by the more recently developed medical evidence.  

The increased rating and effective date matters on appeal should be adjudicated only after a determination as to whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome has been made.  Include in any adjudication document generated on remand a separate and specific discussion for its determination regarding the appropriate characterization of the Veteran's disability. 

Also, adjudication of the earlier effective AOJ must include consideration of the fact that the Court found that the evidence tends to show that the RO may, as early as 2003, have interpreted the Veteran's arguments as a claim for a disorder other than hearing loss and the fact the medical evidence suggests manifestations of a cental vestibular disorder prior to July 2007.  

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 







(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

